Citation Nr: 1732108	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for bilateral hearing loss. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran testified in January 2017 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to secure substantially gainful employment due to his service-connected disabilities. He essentially alleges that his service connected disorders preclude the effective communication that is necessary to obtain and retain substantially gainful employment that is consistent with his occupational and educational experience.

During the appeal period, the Veteran has been in receipt of a 70 percent rating for bilateral hearing loss, and a 10 percent rating for tinnitus.  He has no other service-connected disabilities.  His combined rating is 70 percent.

The Veteran has submitted May 2012 and February 2015 letters from private physicians in support of his contention of unemployability. Both letters, however, rely on the Veteran's coronary artery disease and other nonservice-connected disorders. In a claim for total disability rating based on individual unemployability, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran was provided a VA examination to assess the nature and severity of his service-connected hearing loss and tinnitus in February 2016. However, the examiner did not review of the Veteran's claims file, or any other pertinent medical information. Additionally, the examiner noted the Veteran's description of functional loss due to his hearing loss and tinnitus, but did not provide his own assessment of the functional impact of the disabilities. At the January 2017 Board hearing, the Veteran specifically alleged that his bilateral hearing loss had worsened since the February 2016 VA examination. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the February 2016 examination is not adequate to inform the Board's review, additional development is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the VA Texas Valley Coastal Bend Health Care System and McAllen Outpatient Clinic, dating since January 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA audiological examination with an appropriate medical professional to address the current nature, severity and functional impact of the Veteran's service connected bilateral hearing loss and tinnitus. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that these records were reviewed must be included in the report of the examiner.

The audiologist must specifically describe any and all functional impairments caused by the bilateral hearing loss and tinnitus disabilities, and specifically describe how such functional impairments relate to the Veteran's ability to obtain or maintain employment.  The examiner must opine whether it is at least as likely as not that the appellant's hearing loss and tinnitus alone preclude all forms of substantially gainful employment that are consistent with the Veteran's education and occupational experience.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




